EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Fred G. Pruner, Jr., Reg. # 40,779, on 09/08/2022.

This listing of claims will replace all prior versions of claims:
1.	(Currently Amended) A system comprising:
	at least one hardware processor;
	a hardware component;
	a plurality of modules run on the system as a solution module, wherein the plurality of modules includes a registration module, a resource collector module, a resource monitor module, and an event manager module, wherein the registration module is coupled to the resource collector module and the resource monitor module, and wherein the event manager module is coupled to the resource monitor module;
	a memory to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to:
		register, by the registration module, the system with a server cluster; 
		identify, by the resource collector module, a list of resources for a container running on the server cluster;
		receive, by the resource monitor module, the list of resources for the container from the resource collector module; 
		monitor, by the resource monitor module, a resource in the list of resources for the container;
		generate, by the resource monitor module, an event for the container, wherein the event corresponds to a failure of the hardware component;
		receive, by the event manager module, the event from the resource monitor module;
		determine, by the event manager module, a cause attributable to the failure based on the received event, wherein the determination comprises determining a virtual reason for the failure of the hardware component; and
		responsive to the cause being the virtual reason for the failure of the hardware component:
		determine a first recovery action for the container based on the received event, wherein the first recovery action comprises restarting the hardware component;
			implement the first recovery action to recover the container, wherein implementing the first recovery action comprises restarting the hardware component; and
			implement a second recovery action to recover the container in response to the event reoccurring responsive to the implementation of the first recovery action, wherein implementing the second recovery action comprises restarting the container.

2.	(Previously Presented) The system of claim 1, wherein the instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to:
	communicate at least one of the first recovery action and the second recovery action for the container to at least one of a clustering software or an operating system.

3.	(Previously Presented) The system of claim 1, wherein the instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to:
	access the container and read a container metadata to identify the list of resources for the container.

4.	(Previously Presented) The system of claim 3, wherein the instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to:
	receive the list of resources for the container and to provide additional resources to be monitored.

5.	(Cancelled) 

6.	(Previously Presented) The system of claim 1, wherein the instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to:
	apply an event filter to identify the event.

7	(Previously Presented) The system of claim 1, wherein the instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to:
	automatically register the system with the server cluster.

8.	(Currently Amended) A method comprising:
registering a system, by a registration module, with a server cluster, wherein the system comprising at least one hardware processor, a hardware component, a number of modules run on the system as a solution module that including: the registration module, a resource collector module, a resource monitor module, and an event manager module, wherein the registration module is coupled to the resource collector module and the resource monitor module, wherein the event manager module coupled to the resource monitor module; 
identifying, by the resource collector module, a list of resources for a container running on the server cluster;
receiving, by the resource monitor module, the list of resources for the container from the resource collector module;
monitoring, by the resource monitor module, the container of the server cluster, wherein the container is associated with a container daemon;
detecting, by the resource monitor module, an event for the container, wherein the event corresponds to a failure of the hardware component of the server cluster;
	receiving, by the event manager module, the event from the resource monitor module;
	identifying, by the event manager module, an event type for the received event, wherein identifying the event type comprises determining, by the event manager module, a cause attributable to the failure of the hardware component based on the received event, wherein the determination comprises determining a virtual reason for the failure of the hardware component; and
	responsive to the cause being the virtual reason for the failure of the hardware component:
		determining a first recovery action for the received event based on the identified event type, wherein the first recovery action comprises restarting the hardware component;
		implementing the first recovery action to recover the container, wherein implementing the first recovery action comprises restarting the hardware components; and
		implementing a second recovery action to recover the container in response to the event reoccurring responsive to the implementation of the first recovery action, wherein implementing the second recovery action comprises restarting the container. 

9.	(Cancelled) 

10.	(Cancelled) 

11.	(Previously Presented) The method of claim 8, wherein the container runs on a first node of the server cluster, the method further comprising:
	implementing a third recovery action to recover the container in response to the event reoccurring responsive to the implementation of the second recovery action, wherein implementing the third recovery action comprises performing a failover operation to run the container on a second node of the server cluster.

12.	(Original) The method of claim 8, further comprising registering automatically a solution module daemon with the server cluster.

13.	(Original) The method of claim 8, further comprising identifying a plurality of resources of the server cluster and monitoring the resources to allow for the detecting the event in the container of the server cluster.

14.	(Original) The method of claim 8, further comprising identifying a new event and adding the new event to a list of events.

15.	(Currently amended) A non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by a processor in a 
register the system, by a registration module, with a server cluster, wherein the system comprising a hardware component, a number of modules run on the system as a solution module that including: the registration module, a resource collector module, a resource monitor module, and an event manager module, wherein the registration module is coupled to the resource collector module and the resource monitor module, wherein the event manager module coupled to the resource monitor module; 
identify, by the resource collector module, a list of resources for a container running on the server cluster;
receive, by the resource monitor module, the list of resources for the container from the resource collector module;
monitor, by a resource monitor module, a container of the server cluster;
detect, by the resource monitor module, an event for the container, where the event corresponds to a failure of 
	receive, by the event manager module, the event from the resource monitor module;
	determine, by the event manager module, a cause attributable to the failure of the hardware component based on the received event, wherein the determination comprises determining a virtual reason for the failure of the hardware component; and 
	responsive to the cause being the virtual reason for the failure of the hardware component:
		determine a first recovery action for the container based on the received event, wherein the first recovery action comprises restarting the hardware component;
		implement the first recovery action to recover the container, wherein implementing the first recovery action comprises restarting the hardware component; and
		implement a second recovery action to recover the container in response to the event occurring responsive to the implementation of the first recovery action, wherein implementing the second recovery action comprises restarting the container. 

16.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the container runs on a first node of the server cluster, and the instructions, when executed by the processor, further cause the processor to implement a third recovery action to recover the container in response to the event reoccurring, responsive to the implementation of the second recovery action, wherein implementing the third recovery action comprises performing a failover operation to cause the container to run on a second node of the server cluster.

17.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the hardware component comprises a bridge, and the instructions, when executed by the processor, further cause the processor to implement the first recovery action to restart the bridge.

18.	(Cancelled) 

19.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to identify a plurality of resources of the server cluster and monitor the resources to allow for the detecting the event in the container of the server cluster.

20.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to access the container to read a container metadata to identify a list of resources to be monitored.

21.	(Cancelled) 

22.	(Previously Presented) The method of claim 8, wherein detecting the event comprises detecting a problem in a virtual interface associated with the container.

23.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to detect the event based on a performance of the container.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record, JEFFRIES et al. (US. Pub. 2018/0336351 A1) teaches a virtualized system that monitoring the container activities for determining whether the malicious activity has been occurred, and based on the determined malicious activity, performing the recovery actions (see JEFFRIES, Fig. 1, 100; Fig. 2, 126 container event manager; [0016] lines 1-7; [0017] lines 1-3; [0038] lines 14-16, the security event collector 116 forwards the security event with information describing potentially malicious container activity for analysis, such as to security subsystem 112; [0055] lines 1-5, Upon receiving a security event from the security event collector 116, the security subsystem 112 determines a threat level of malicious activity associated with the security event by comparing information included in the security event against policy; Fig. 4, 408, YES to 412 take corrective action (as recover action); [0057] lines 3-13).
Sohail et al. (US Pub. 2020/0344299 A1)  teaches a mechanism that using a registration module to register the system with cloud computing system (see Sohail, [0041] lines 5-12, the resource allocation module 220 comprises a registration module which is configured to implement a user interface or Web portal which enables users (e.g., individuals and/or entities such as businesses, organizations etc.) to register with the cloud computing platform 140 (FIG. 1) and to register various IoT devices associated with the given user for a given IoT application).
ANTONY et al. (US. Pub. 2016/0371127 A1), teaches a virtualization environment that monitoring the container, if the containers have been failed, the system will determining the cause of failure and performing the proper recovery actions based on the determined type of failure (see ANTONY, [0039] lines 2-14, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128…to determine the status of containers known to be running in that VM 116, as per information from registry 134; [0040] lines 3-11, responsive to determining that the virtual container has failed…virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself; Fig. 4, 404 any container fail, YES, 406 VM of failed container also failed, NO to 408 Restart failed container in the same VM with same container ID (as first recovery action); [0042] lines 1-5, virtualization management module 130 restarts (as implementing the first recover action) the virtual container in the same VM; Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers (as restarting the container) in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3).
Palavalli et al. (US Pub. 2020/0036575 A1) teaches a mechanism that when the failure is detected, it is the failure of the hardware component, and implementing the recover action for restarting the hardware component (see Palavalli, Fig. 11, 1108 container; Fig. 22, 2201, 2202, 2204, 2205; [0087] lines 1-10, A disconnected data plane node or an unavailable data core may be caused by a failure of network devices (as failure of the hardware component) that send data to and from the server computer, VM, or container used to run the data plane node or the data core. A disconnected data plane node may be caused by a failure of the VM, container, or server computer that host the data plane node. Automated recovery may include restarting network devices). 
Berg et al. (US Pub. 2013/0157644 A1) teaches a mechanism that the subsequence recovery action is performed when the first recovery action is not successfully implemented (see Berg, Fig. 51, 5110 Hardware recovery action (as first action, recovering hardware component), NO (as the event reoccurring), 5130 attempt a software recovery action (as second recovery action, i.e., software/container), 5140 Recovery? Yes to Done; [0216] lines 1-15; [0170] lines 1-2, Restart the breakout card. If this succeeds, exit recovery. If this fails, proceed to step 2).

The features “a plurality of modules run on the system as a solution module, wherein the plurality of modules includes a registration module, a resource collector module, a resource monitor module, and an event manager module, wherein the registration module is coupled to the resource collector module and the resource monitor module, and wherein the event manager module is coupled to the resource monitor module; a memory to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to: register, by the registration module, the system with a server cluster; identify, by the resource collector module, a list of resources for a container running on the server cluster; receive, by the resource monitor module, the list of resources for the container from the resource collector module; monitor, by the resource monitor module, a resource in the list of resources for the container; generate, by the resource monitor module, an event for the container, wherein the event corresponds to a failure of the hardware component; receive, by the event manager module, the event from the resource monitor module; determine, by the event manager module, a cause attributable to the failure based on the received event, wherein the determination comprises determining a virtual reason for the failure of the hardware component” when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195